NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAY 20 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

In the Matter of: DANNY R. STILL, Jr.,           No. 12-56475

              Debtor,                            D.C. No. 2:12-cv-00613-DOC


ARAM ARAKELYAN; ANAHITA                          MEMORANDUM*
ARAKELYAN,

              Appellants,

  v.

DANNY R. STILL, Jr.; DIANE
TRISTAN,

              Appellees.


                   Appeal from the United States District Court
                      for the Central District of California
                    David O. Carter, District Judge, Presiding

                            Submitted May 15, 2014**
                              Pasadena, California

Before: PREGERSON, REINHARDT, and NGUYEN, Circuit Judges.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Defendants appeal the district court’s order affirming the judgment of the

bankruptcy court. Because the parties are familiar with the factual background and

procedural history of this case, we need not discuss them here. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1. “Whether a given representation is an expression of opinion or a

statement of fact depends on the circumstances of the particular case.” Daniels v.

Oldenburg, 100 Cal. App. 2d 724, 727 (1950). “[W]hen a party possesses or holds

itself out as possessing superior knowledge or special information or expertise

regarding the subject matter and a plaintiff is so situated that it may reasonably rely

on such supposed knowledge, information, or expertise, the defendant’s

representation may be treated as one of material fact.” Bily v. Arthur Young & Co.,

3 Cal. 4th 370, 408 (1992). Here, Aram Arakelyan’s statement — that the only

way to save the property was through a straw sale — was offered as an assertion of

fact by someone who held himself out as having superior knowledge of mortgages

and home foreclosures.

      “Whether reliance is justified is a question of fact for the determination of

the trial court; the issue is whether the person who claims reliance was justified in

believing the representation in the light of his own knowledge and experience.”

Gray v. Don Miller & Assocs., Inc., 35 Cal. 3d 498, 503 (1984). The bankruptcy


                                           2
court correctly found that the Stills, who “were vulnerable and unsophisticated

first-time home owners,” and who “appeared to be ignorant of how loan financing

works,” were justified in “believ[ing] everything that Aram told them if it meant

that they could save [their home].”

       Thus, Aram Arakelyan’s statement was an actionable misrepresentation, and

the Stills justifiably relied on this statement.

       2. Defendants waived their argument as to the treble damages award by not

raising it on their first appeal to the district court. An appeal of “a bankruptcy

court’s [final] order . . . must be taken within the time allowed under the

bankruptcy rules, or the right to appeal will be waived.” Preblich v. Battley, 181

F.3d 1048, 1056 (9th Cir. 1999). Defendants had fourteen days from the date the

bankruptcy court issued its final order (September 10, 2008) to appeal the

allocation of treble damages. Fed. R. Bankr. Proc. 8002(a). Defendants did not

raise the issue until their second appeal to the district court in April 2012, almost

four years later. Defendants thus waived the issue.

       AFFIRMED.




                                            3